   Case 9:18-cv-80994-DLB Document 174-1 Entered on FLSD Docket 02/12/2020 Page 1 of 2


Daniel DeSouza

From:                Arthur Herring III <admin@dektorpse.com>
Sent:                Wednesday, February 12, 2020 10:17 AM
To:                  Daniel DeSouza
Subject:             lawsuit


Mr. Desousa,
          I am speaking on my behalf as Pro Se and as owner of Dektor.
          It is time for you and your client’s game to come to an end. You lawyers and your clients in this case showed
again you/they can file lawsuits against people for no reason, as you/they have done in the past. You/they proved you
can waste vast amounts of other people’s time and money for no legitimate reason. You lawyers proved you can create
massive billing hours for your own financial gain at the expense of your clients. You even told my second lawyer that in a
private email he sent to me. As your clients have also found, they can lose a lawsuit, big time. For example, your clients
hiding and shuffling their money around to avoid paying Baker, as Baker’s lawyer has told me, will only work for a while.
Money and time was wasted for almost two years not only by me, but also by your clients. Using the courts as weapons,
instead of for business and legitimate reasons, was also proven by you and your clients in this made up lawsuit. The
question must be asked, what did they really get for it?
       However, I did prove I had massive amounts of documents that neither you lawyers nor your clients ever knew I
had, such as nitvcvsaexposed.com. Those documents and facts prove you and your clients are guilty of many types of
felonies, both state and federal. You/clients tried to sanitize and rewrite the 30 year tainted history of your clients and
their scam by demanding the removal of that website and antipolygraph.org’s website about nitv, humble, cvsa, etc.
Maschke archived my website forever. The 2006 ABC News investigation story exposing the scam will be up forever. In
addition, unknown to you/your clients, in January 2019 I had gone to the Florida attorney general’s office. Many others,
including ex‐nitv employees, had also submitted documents and testimony to the Florida attorney general. You/your
clients did not find out until June 2019 when I released that information in a Motion.
        It was also learned by you and your clients, I do not give up. Despite a gag order by the judge that clearly violates
my constitutional rights, do you and your clients really think I am just going to give up and not do anything? As
mentioned before, there are 49 other attorney generals that so far have not been aware of those various crimes by your
client. I am sure they would want to know how and why the taxpayers money was wasted on a scam. Do your clients
really think they can also outspend all of those AG’s or just take a flight out of the US when those other AG’s file
charges? There are the many politicians in those states, especially Democrats, who would not like a Republican
scamming their constituents. There is the FBI because the scam crossed state lines involving fraud, mail fraud, wire
fraud, using the Great Seal for their own use for 30 years and other charges. Then there is the US Attorney’s office who
would get involved. The IRS would certainly be interested, especially since D’loughy brags on his website how he can
hide people’s money and assets from the IRS, creditors, etc. There are also many, many district attorneys in the various
counties nationwide where the gadgets were sold and the 25 district attorneys themselves who bought them to use in
their cases. They would be filing both criminal charges and civil lawsuits. There will be massive number of civil lawsuits in
every state, nationwide, by the people who were falsely accused by law enforcement for the past 30 years, especially by
the Blacks, Hispanics, women, etc. Since your clients gadget was also used for law enforcement employment screening,
they may have legal reasons for recourse. Every federal agency that bought the gadget will pile on with criminal charges
and lawsuits.
     You and D’loughy would not be making money from those legal problems by the states and the federal government.
Both of you have been willing participants in the scam for years. Both of you have known for years that nitv is a only a
criminal business and their only source of income was from their crime for 30 years. Selling a product with no proof it is
real, is fraud. For example, you finally sent me a email several weeks ago admitting the “journal” of the Chapman article
was made up by nitv just to promote sales. Both of you received money from their crime. Both of you cannot deny that
and use the excuse you are lawyers. You had the option to excuse yourselves from the cases for years. There is also the
matter of asset forfeiture because of a crime. Not only you lawyers and nitv owners would lose their savings, cars,
houses, military pensions, etc, because of asset forfeiture, but also nitv staff and your office staff might lose some or all

                                                              1
   Case 9:18-cv-80994-DLB Document 174-1 Entered on FLSD Docket 02/12/2020 Page 2 of 2
of their assets because it came from crimes. You lawyers would be disbarred for life and also go to jail for being just as
much of the scam as your clients. Probably, somebody at nitv will “flip” in order to get a lesser jail sentence. The
question is, who will it be? Who will sell out the others?
      Since we are all grown adults, let’s just all back away. You and your clients cost me money and maybe property.
But, that will be all they will take. You and your nitv clients have much, much more to lose besides bank accounts, homes
and cars. You will be going to jail for many years. Do you lawyers really want your wives, children, parents and others to
see you in jail for years? Do you want to see your wives and children penny less and on welfare? Do you want your
friends to laugh at you while you are in prison? I will still have a place to live and still enjoy life. I will be making money
by helping lawyers nationwide suing those police, sheriffs, prisons, college police, district attorneys who bought cvsa,
training, “recertification fees”, AIS, etc. The chiefs, detectives, cities, mayors, city council members and others will be
named as co‐defendants. Once a news story is done about the scam, that story will spread nationwide and more
criminal and civil action will happen.
        Details for a settlement can be very simple. It would be very foolish and stupid for you lawyers and/or your clients
to think nothing will happen as I explained and I will just do nothing after I have lost money for lawyer fees, time and
business sales of millions of dollars because of the nitv scam. You and your clients have everything to lose by not having
a settlement.
Arthur Herring III




                                                              2
